Title: From Thomas Jefferson to Ezra Stiles, 17 July 1785
From: Jefferson, Thomas
To: Stiles, Ezra



Sir
Paris July 17. 1785.

I have long deferred doing myself the honour of writing to you, wishing for an opportunity to accompany my letter with a copy of the Bibliotheque Physico-œconomique, a book published here lately in four small volumes, and which gives an account of all the improvements in the arts which have been made for some years past. I flatter myself you will find in it many things agreeable and useful. I accompany it with the volumes of the Connoissance des tems for the years 1781. 1784. 1785. 1786. 1787. But why, you will ask, do I send you old almanachs, which are proverbially useless? Because in these publications have appeared from time to time some of the most precious things in astronomy. I have searched out those particular volumes which might be valuable to you on this account. That of 1781. contains de la Caille’s catalogue of fixed stars reduced to the commencement of that year,  and a table of the Aberrations and Nutations of the principal stars. 1784 contains the same catalogue with the Nebuleuses of Messier. 1785 contains the famous catalogue of Flamsteed with the positions of the stars reduced to the beginning of the year 1784. and which supersedes the use of that immense book. 1786 gives you Euler’s Lunar tables corrected; and 1787 the tables for the planet Herschel. The two last needed not an apology, as not being within the description of old almanachs. It is fixed on grounds which scarcely admit a doubt that the planet Herschel was seen by Mayer in the year 1756. and was considered by him as one of the Zodiacal stars, and as such arranged in his catalogue, being the 964th. which he describes. This 964th. of Mayer has been since missing, and the calculations for the planet Herschel shew that it should have been at the time of Mayer’s observation where he places his 964th. star. The volume of 1787. gives you Mayer’s Catalogue of the Zodiacal stars. The researches of the Natural philosophers of Europe seem mostly in the field of chemistry, and here principally on the subjects of air and fire. The analysis of these two subjects presents to us very new ideas. When speaking of the Bibliotheque physico-œconomique, I should have observed that since it’s publication a man in this city has invented a method of moving a vessel on the water by a machine worked within the vessel. I went to see it. He did not know himself the principle of his own invention. It is a screw with a very broad thin worm, or rather it is a thin plate with it’s edge applied spirally round an axis. This being turned operates on the air as a screw does, and may be literally said to screw the vessel along: the thinness of the medium and it’s want of resistance occasions a loss of much of the force. The screw I think would be more effectual if placed below the surface of the water. I very much suspect that a countryman of ours, Mr. Bushnel of Connecticut is entitled to the merit of a prior discovery of this use of the screw. I remember to have heard of his submarine navigation during the war, and from what Colo. Humphreys now tells me I conjecture that the screw was the power he used. He joined to this a machine for exploding under water at a given moment. If it were not too great a liberty for a stranger to take I would ask from him a narration of his actual experiments, with or without a communication of his principle as he should chuse. If he thought proper to communicate it I would engage never to disclose it unless I could find an opportunity of doing it for his benefit. I thank you for your information as to the great  bones found on the Hudson’s river. I suspect that these must have been of the same animal with those found on the Ohio: and if so, they could not have belonged to any human figure, because they are accompanied with tusks of the size, form and substance of those of the elephant. I have seen of the ivory, which was very good. The animal itself must have been much larger than an elephant. Mrs. Adams gives me an account of a flower found in Connecticut which vegetates when suspended in the air. She brought one to Europe. What can be this flower? It would be a curious present to this continent.
The accomodation likely to take place between the Dutch and the Emperor leaves us without that unfortunate resource for news which wars give us. The Emperor has certainly had in view the Bavarian exchange of which you have heard: but so formidable an opposition presented itself, that he has thought proper to disavow it. The Turks shew a disposition to go to war with him. But if this country can prevail on them to remain in peace they will do so. It has been thought that the two Imperial courts have a plan of expelling the Turks from Europe. It is really a pity so charming a country should remain in the hands of a people whose religion forbids the admission of science and the arts among them. We should wish success to the object of the two empires if they meant to leave the country in possession of the Greek inhabitants. We might then expect once more to see the language of Homer and Demosthenes a living language. For I am persuaded the modern greek would easily get back to it’s classical models. But this is not intended. They only propose to put the Greeks under other masters: to substitute one set of Barbarians for another.
Colo. Humphreys having satisfied you that all attempts would be fruitless here to obtain money or other advantages for your college I need add nothing on that head. It is a method of supporting colleges of which they have no idea, tho’ they practise it for the support of their lazy monkish institutions.
I have the honour to be with the highest respect and esteem Sir Your most obedient & most humble servt.,

Th: Jefferson

